DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-3 are pending. 
Claim 2 and 3 are currently amended by Examiners amendment.
Claims 1-3 have been examined.
Claims 1-2 are allowed.

EXAMINER'S AMENDMENT
	Claim 2. Delete “A” in line 1 before “process”. Insert “The” in line before “process”. Delete “a” in line 5 after “to” and before “liquid”. Insert “the” in line 5, after “to” and before “liquid”.
	Claim 3. Delete “A” in line 1 before “process”. Insert “The” in line before “process”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art suggests tablets comprising effervescent coatings that are taken into the mouth without water or liquid or another additional steps. However, the prior art teaches that such tablets disintegrate in the mouth into microparticles of less than 200µm, which does not read on pills of 0.2 to 1.7 cubic centimeters. Therefore, these prior art do not teach the pill being swallowed whole. Finally, Pather et al. teach an effervescent drug delivery system comprising a tablet/ pill having an effervescent layer and a mucoadhesive layer. The effervescent can occur in other parts of the gastrointestinal tract, other than the stomach, such as esophagus. However, there is not teaching or suggestion that the effervescents .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/ALI SOROUSH/Primary Examiner, Art Unit 1617